Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “a lead-chalcogenide (Pb-chalcogenide) layer grown on top of the Ge layer” “wherein the Ge layer and the Pb-chalcogenide layer form a heterojunction configured to: allow electrons to flow from the Ge layer to the Pb-chalcogenide layer, and allow holes to flow from the Pb-chalcogenide layer to the Ge layer” was not considered to be obvious.
The limitations of claim 16 including “wherein the Ge layer further comprises tin (Sn)” “wherein the Ge layer and the Pb-chalcogenide layer form a heterojunction configured to: allow electrons to flow from the Ge layer to the Pb-chalcogenide layer, and allow holes to flow from the Pb-chalcogenide layer to the Ge layer” was not considered to be obvious.
The limitations of claim 20 including “growing a lead-chalcogenide (Pb-chalcogenide) layer on top of the Ge layer to form a heterojunction” “wherein the heterojunction is configured to allow electrons to flow from the Ge layer to the Pb-chalcogenide layer and allow holes to flow from the Pb-chalcogenide layer to the Ge layer” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818